The opinion of the court was delivered by
THOMPSON, J.
The plaintiffs resided in Boston, Mass., and were there engaged in the wholesale liquor business, and the defendant resided in Cornish, N. IT., during the time covered by their liquor transactions with each other. All the intoxicating liquor furnished the defendant by the plaintiffs for which they seek to recover, was sent him in response to his orders, received by them at their place of business in Boston. The defendant received and accepted all the intoxicating liquor thus sent him. He now seeks to avoid payment of the balance due for the same on the ground that the sale and delivery of the liquor were in this State, and that consequently the plaintiffs are barred from recovering therefor by R. L. s. 3801.
If the sale and delivery were in Massachusetts, the plaintiff is entitled to recover. Tuttle v. Holland, 43 Vt. 542.
The first shipment of liquor was from Boston by express, addressed to the defendant at Windsor, Yt., pursuant to his order. The delivery of this liquor to the carrier for the defendant was a delivery to him in Boston. Tuttle v. Holland, supra; 1 Benj. on Sales (4th Am. Ed. with Corbin’s notes) s. 517.
The remainder of the liquor was shipped by the plaintiffs by the Railroad Co. from Boston to Windsor, Vt., consigned to themselves. At each shipment the freight agent of the Railroad Co., at Boston, delivered to them duplicate receipts for- the liquor so shipped. The plaintiff each time endorsed the duplicate receipt with the words, “ Deliver to the bearer,” and signed this *535endorsement with their firm name of Frank O. Dame & Oo., and immediately sent it from Boston, by mail, to the defendant, who duly received the same, and obtained the liquor shipped on presentation of such duplicate receipts to the freight agent at Windsor station, who kept them as his vouchers.
The endorsement of the receipts by the plaintiffs and the depositing of them in the post-office at Boston, addressed to the defendant, operated in law to pass the title, and as a delivery of the goods to him in Boston, at the time the'receipts" were thus deposited in the post-office. Davis v. Bradley, 28 Vt. 118; Tilden v. Minor, 45 Vt. 196; Joslyn v. Grand Trunk Ry. Co., 51 Vt. 92; Bank v. Crocker, 111 Mass. 163; Nat'l Bank v. Dearborn, 115 Mass. 219; Newcomb v. Railroad, 115 Mass. 230; 2 Redfield on Rail. (4th Ed.) 161; 1 Benj. on Sales (1th Am. Ed. Corbin’s notes) ss. 571, 577; 2 Benj. on Sales (same Ed.) s. 1011 and note 26; Lickbarrow v. Mason, 1 Smith’s Lead. Cases. (6th Am. Ed.) note by Hare & Wallace, pp. 1082, 1095; Buffington v. Curtis, 15 Mass. 528; Story on Sales, (4th Ed.) ss. 311, 311a. It is clear that it was the intention of the. parties that this should pass the title and operate as a delivery of the property.

Judgment affirmed.